DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 10 September 2021 and 9 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 9 December 2021 have been fully considered but they are not persuasive.

Applicant argues the primary reference “Sugio does not disclose a method for solving a case where a problem occurs in the intra-coded coding unit”.  Examiner respectfully disagrees and respectfully submits there is not “problem occurs” limitation in the claims.  Furthermore, Examiner respectfully directs Applicant’s attention to Sugio: ¶ [0094]: The intra prediction unit 109 performs intra prediction on the coding target block using the reconstructed block-based input image stream stored in the block memory 107 to generate a prediction block, and outputs the generated prediction block to the switch 111. The inter prediction unit 110 performs inter prediction on the coding target block using the reconstructed frame-based input image stream stored in the frame memory 108 and a motion vector derived through motion estimation to generate a prediction block, and outputs the generated prediction block to the switch 111.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 8-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugio et al. (US 2013/0315308 A1).

Regarding Claims 1, 8, and 15, Sugio discloses a processing method and device comprising: a memory storing an encoded video content; and a processor configured divide a frame forming the video content into a plurality of coding units [Sugio: ¶ [0173]: each slice composed of a plurality of blocks] and to generate a decoded frame by performing decoding for an encoded frame forming the encoded video content in a coding unit [Sugio: Title], and wherein the encoded video content is added with additional information including a motion vector obtained in an encoding process for each of a plurality of coding units forming the encoded frame by each of encoded frames [Sugio: ¶ [0094]: The intra prediction unit 109 performs intra prediction on the coding target block using the reconstructed block-based input image stream stored in the block memory 107 to generate a prediction block, and outputs the generated prediction block to the switch 111. The inter prediction unit 110 performs inter prediction on the coding target block using the reconstructed frame-based input image stream stored in the frame memory 108 and a motion vector derived through motion estimation to generate a prediction block, and outputs the generated prediction block to the switch 111], wherein the processor is configured to: based on decoding of a current coding unit not being possible, perform decoding by obtaining a motion vector for the current coding unit from the additional information and replacing the current coding unit with a pixel area corresponding to the obtained motion vector [Sugio: ¶ [0094]], wherein the additional information includes a motion vector of an intra-encoded coding unit from among the plurality of coding units [Sugio: ¶ [0094]].

Regarding Claims 2 and 9, Sugio discloses all the limitations of Claims 1 and 8, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Sugio discloses wherein the additional information comprises a motion vector for all of the plurality of coding units [Sugio: ¶ [0067]: In addition, for example, the parallax vector may be calculated using a motion vector obtained when inter-view prediction is performed on each of blocks included in the picture in the dependent view, using the picture included in the base view and corresponding to the picture in the dependent view.  In addition, in the generating, the parallax vector may be included, as the replacement vector, in the plurality of motion vector predictors, the parallax vector being used when coding a starting picture in a GOP immediately before the GOP including the coding target picture].

Regarding Claims 3 and 10, Sugio discloses all the limitations of Claims 1 and 8, respectively, and is analyzed as previously discussed with respect to those claims.
[Sugio: ¶ [0269]: FIG. 30 illustrates the data structure of the PMT in detail.  A PMT header is disposed at the top of the PMT.  The PMT header describes the length of data included in the PMT and others.  A plurality of descriptors relating to the multiplexed data is disposed after the PMT header.  Information such as the copy control information is described in the descriptors].

Regarding Claims 4 and 11, Sugio discloses all the limitations of Claims 1 and 8, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Sugio discloses wherein the additional information includes identification information of at least one frame including a pixel area corresponding to the motion vector [Sugio: ¶ [0149]: Next, the temporal motion vector predictor calculating unit 114 adds the selected global motion vector to header information such as a picture header (outputs it to the variable length encoder 114), and adds the selected global motion vector to the motion vector predictor candidates for the coding target block (S65).  It is to be noted that the temporal motion vector predictor calculating unit 114 adds, to the header information, the information for identifying the reference picture which is referred to by the selected global motion vector (more specifically, the reference picture is referred to by a plurality of motion vectors for use in the calculation of the global motion vector).  This information is used in a scaling process which is described later with reference to FIG. 10A to FIG. 11B], and the processor is configured to, based on decoding of the current coding unit not being possible, perform decoding by obtaining a motion vector and identification information for the current coding unit from the additional information and replacing the current coding unit with a [Sugio: ¶ [0013]; and ¶ [0149]].

Regarding Claim 12, Sugio discloses all the limitations of Claim 8, and is analyzed as previously discussed with respect to that claim.
Furthermore, Sugio discloses wherein the additional information includes information to use a motion vector of a neighboring coding unit of the current coding unit [Sugio: ¶ [0099]: Here, a co-located block is a block which is in a picture different from a picture including a coding target block and is co-located with the coding target block.  It is to be noted that the coding target block and the co-located block are not always need to be precisely co-located with each other in the pictures.  For example, a block surrounding (neighboring) the block which is in a picture different from the coding target picture and is co-located with the coding target block may be determined as a co-located block], and the processor is configured to, based on decoding of the current coding unit not being possible, perform decoding by obtaining information to use a motion vector of a neighboring coding unit of the current coding unit from the additional information, and replacing the current coding unit with a pixel area corresponding to a motion vector of the neighboring coding unit based on the obtained information [Sugio: ¶ [0013]; and ¶ [0149]].
	
Claim Rejections - 35 USC § 103
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugio as applied to claim 1 above, and further in view of Holcomb et al. (US 2005/0053142 A1).
	
Regarding Claim 5, Sugio disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Sugio may not explicitly disclose wherein the processor is configured to: search for a motion vector corresponding to a current coding unit and, based on a pixel value of a corresponding position between a pixel area corresponding to the searched motion vector and the current coding unit satisfying a preset condition, add, to the additional information, information to use a motion vector of a neighboring coding unit of the current coding unit.
However, Holcomb discloses wherein the processor is configured to: search for a motion vector corresponding to a current coding unit and, based on a pixel value of a corresponding position between a pixel area corresponding to the searched motion vector and the current coding unit satisfying a preset condition, add, to the additional information, information to use a motion vector of a neighboring coding unit of the current coding unit [Holcomb: ¶ [0121]: Or, a tool such as a video encoder or decoder determines an initial, derived motion vector predictor for a motion vector of an interlaced forward-predicted field.  The tool then checks a variation condition based at least in part on the initial, derived motion vector predictor and one or more neighbor motion vectors.  If the variation condition is satisfied, the tool uses one of the one or more neighbor motion vectors as a final motion vector predictor for the motion vector.  Otherwise, the tool uses the initial, derived motion vector predictor as the final motion vector predictor].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the contingency of Holcomb for circumstances which require different processing to use the more efficient and accurate processing, thereby improving overall efficiency and accuracy.

Claims 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugio as applied to claims 1 and 8 above, and further in view of Gisquet et al. (US 2013/0301734 A1).
	
Regarding Claims 6 and 13, Sugio disclose(s) all the limitations of Claims 1 and 8, respectively, and is/are analyzed as previously discussed with respect to those claims.
Sugio may not explicitly disclose wherein the additional information includes position information of at least two coding units of which a motion vector is identical and a motion vector of one of the at least two coding units, and the processor is configured to, based on decoding of the current coding unit not being possible, perform decoding by replacing the current coding unit with a pixel area corresponding to a motion vector of the at least two coding units based on the position information.
However, Gisquet discloses wherein the additional information includes position information of at least two coding units of which a motion vector is identical and a motion vector of one of the at least two coding units, and the processor is configured to, based on decoding of the current coding unit not being possible, perform decoding by replacing the current coding unit with a pixel area corresponding to a motion vector of the at least two coding units based on the position information [Gisquet: ¶ [0126]: Another way of controlling the diversity is to generate a plurality of second motion information predictors by taking into account the position of the predictor removed from the set of predictors by the reduction process.  For example, if a spatial predictor is removed from the set because it is equal to another predictor, the value of the motion vector of the co-located block, the block situated at the same spatial position in the previous frame, can be taken into account.  If this motion vector exists and if the value of this motion vector is different from all other predictors in the set, the value of this temporal predictor is added in the predictors set in order to replace the spatial predictor at the same position in the current frame.  If the value of this motion vector of the co-located block is the same as the value of any other predictor in the set, the motion vector of the neighboring blocks of the co-located block could be tested.  If any motion vector value is different, other alternative way of controlling the diversity could be used].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the shortcut to reduce computational load of Gisquet in order to improve efficiency.

Regarding Claims 7 and 14, Sugio disclose(s) all the limitations of Claims 1 and 8, respectively, and is/are analyzed as previously discussed with respect to those claims.
Sugio may not explicitly disclose wherein the additional information includes information corresponding to regularity between motion vectors for all of the plurality of coding units, and the processor is configured to, based on decoding of the current coding unit not being possible, perform decoding by obtaining a motion vector corresponding to the current coding unit based on information corresponding to the regularity and replacing the current coding unit with a pixel area corresponding to the obtained motion vector.
However, Gisquet discloses wherein the additional information includes information corresponding to regularity between motion vectors for all of the plurality of coding units, and the processor is configured to, based on decoding of the current coding unit not being possible, [Gisquet: ¶ [0126]].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482